Title: From Thomas Jefferson to James Monroe, 25 October [1797]
From: Jefferson, Thomas
To: Monroe, James


                    
                        Th:J. to Colo. Monroe
                        [Monticello] Oct. 25. [97.]
                    
                    I like your second title better than the first because it [is shorter.] I should like the following better than either. ‘The Foreign affairs of the US. during the years 1794. 5. 6. laid before his fellow citizens by J.M. their late M.P. to the republic of France.’ The reason of my preference  is that it implies no inculpation of the Executive. Such an implication will determine prejudiced men against buying or reading the book. The following title would be better, but for one reason. ‘An account of the foreign affairs of the US. during the years 1794. 5. 6. rendered to his fellow citizens by J.M. their late M.P. to the republic of France.’ But that it would raise the old hue and cry against the attempt to separate the people from their government. For this reason it might be questionable whether the words ‘laid before his fellow citizens’ in the first title I propose, had not better be omitted. In that case the words ‘a view of’ should be premised, so as to make it ‘a view of the Foreign affairs of the US. during &ca—by J.M.’ &c. Decide among them.
                    I should not be for publishing the long letters from the Secy. of state to Fauchet, and Hammond, because they were no part of your business and because they were already printed by the Executive. Perhaps it would be well to refer in a note to E.R.’s letter to you that it inclosed such and such letters which may be seen in such a publication, quoting the pages.—I rather think that to you relative to Fenwick ought to be published 1. because it is to you. 2. because it will shew how [vigorous] they were when the English interests were affected. 3. because it was a malversation in Fenwick if true, and ought to be published for the honor of the US. and warning to other Consuls.—Skipwith’s report might be referred to as already printed.—As to the question Whether a Minister is that of his country or of G.W. or J.A. I do not think it will need a very formal discussion. A bare statement of it with a few such strong observations as will occur, currente calamo, will suffice. Still it is necessary to be stated, to bring indolent readers to reflection. Appearances might otherwise lead them astray. Adieu.
                